EXHIBIT 10.3

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (“Agreement”) is made as of the date last
indicated below on the acceptance page hereof, by and between MULTIMEDIA
PLATFORMS, INC., a Nevada corporation having its principal offices at 2929 East
Commercial Blvd., Suite PH-D, Fort Lauderdale, Florida 33308 (the “Company”) and
Aracle SPF I, LLC or its assigns (“Purchaser”) whose name and address are set
forth on the Signature Page to this Agreement.

 

R E C I T A L S

 

A. The Company desires to obtain funds from each Purchaser in order to provide
working capital for marketing, acquisitions, expansion and to further the
operations of the Company.

 

B. The Company is conducting a private bridge note offering (the “Offering”), up
to

 

$700,000, consisting of 9% Convertible Promissory Notes substantially in the
form as annexed hereto as Exhibit A, (the “Notes”) which may be voluntarily
converted into shares (the “Conversion Shares”) of the Company’s common stock
(the “Common Stock”) and warrants (the “Warrant”) to purchase shares of Common
Stock (the “Warrant Shares” collectively, the Conversion Shares and Warrant
Shares shall be referred to herein as the “Shares”), with an exercise price
equal to the lesser of: (i) $0.30 or (ii) 85% of the price of the Common Stock
(or Common Stock Equivalents, or conversion price of debt instruments sold in
such offering) sold at the next equity or equity, debt or convertible debt
financing with gross proceeds to the Company of no less than One Million Dollars
($1,000,000) following this Offering (the “Subsequent Financing”) (collectively
the Notes and the Warrant shall be referred to herein as the “Securities”). The
Securities will be sold as units, with each unit consisting of a Note, in the
principal amount of $50,000 (the “Offering Price”) (i.e. face value based on the
principal amount subscribed for) and Warrants to purchase 166,666 shares of the
Common Stock, pursuant to Section 4(a)(2) of the Securities Act of 1933, as
amended (the “Securities Act”) and Rule 506 of Regulation D (“þegulation D”)
and/or Regulation S (“Regulation S”) as promulgated under the Securities Act.
For the purposes of this Agreement “Common Stock Equivalents” means any
securities of the Company which would entitle the holder thereof to acquire at
any time Common Stock, including, without limitation, any debt, preferred stock,
right, option, warrant or other instrument that is at any time convertible into
or exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

B. Purchasers understand that there is a great deal of risk, illiquidity and
uncertainty in the purchase of the Units herein, and that no assurance can be
made that the Company will repay the Notes, complete its business plan or, if
completed, that it will be successful in doing so. Purchasers have received and
examined all of the Company’s SEC Reports (as defined in Section 3.7.1).

 

C. The offering of Units is being made directly by the Company to accredited
investors only, under Regulation S and/or Rule 506 of Regulation D of the
Securities Act, as amended, on a “best efforts” basis.

 

D. There is no escrow agent in this offering and moneys will not be held in any
segregated or secured account pending acceptance or rejection. Accordingly,
there is also no minimum offering amount and your funds reflecting the Purchase
Price (as hereinafter defined) will become immediately available for use by the
Company and susceptible to rights of third party creditors without protection.
Purchasers and third party agents will not have an opportunity to approve of a
Closing / subscription acceptance, or to request refund of any moneys submitted
to the Company until such time as subscriptions are accepted or rejected or a
Termination Date occurs. Purchasers acknowledge and agree that their
subscriptions are irrevocable and binding commitments on the part of the
Purchaser and that once their funds have been tendered with the appropriate
subscription documents the Company may utilize and disburse funds and conduct a
Closing and issue to Purchasers their respective Securities without any advanced
consent or notice to Purchasers. The Company may reject any subscriptions in
whole or in part for any reason or for no reason to return funds to the
Purchaser to the extent of such non accepted funds, or, retains the right to
hold the same for acceptance or rejection at a future closing, until termination
of the offering, at which time, any unused subscription funds shall be returned
to Purchaser.

 

 
1


--------------------------------------------------------------------------------




 

AGREEMENT

 

It is agreed as follows:

 

1. PURCHASE AND SALE OF UNITS.

 

1.1 Purchase and Sale. In reliance upon the representations and warranties of
the Company and each Purchaser contained herein and subject to the terms and
conditions set forth herein, at Closing, each Purchaser shall purchase, and the
Company shall sell and issue to each Purchaser, Units, at a negotiated purchase
price of face value, the Principal Amount of Notes and corresponding Warrants
set forth on the signature page annexed to the end of this Agreement as executed
by such Purchaser (the “Purchaser Signature Page”), issued in such Purchaser’s
name, at a purchase price of $50,000 per Unit (the “Purchase Price”). Partial
Units may be accepted at the discretion of the Company.

 

2. CLOSING.

 

2.1 Date and Time. The sale of Units will take place in one or more closings
(“Closing”), subject to the satisfaction of all the parties hereto of their
obligations herein. The Purchasers shall submit an executed copy of this
Agreement to the Company along with the Purchase Price by bank wire directly to
the Company. The Closing of the sale of Units contemplated by this Agreement
shall take place from time to time as subscriptions are received, without any
consent of, or notice to, Purchasers. Subscriptions that are not accepted will
be returned with any funds (less wire fees). The Closing shall take place on or
before April 21, 2015, unless otherwise extended by the Company for up to 30
days (the “Termination Date”).

 

2.2 No Escrow Agent. There is no escrow agent and no minimum offering amount.
Purchaser understands and acknowledges that the Company may or may not raise
capital other than their own subscription and, that the Company may accept
subscriptions from Purchasers at any time. Purchasers acknowledge and agree that
their subscriptions are irrevocable and binding commitments on the part of the
Purchaser and that once their funds have been tendered to the Company with the
appropriate subscription documents and their subscription received, Purchasers
may not revoke their subscription. The Company may reject any subscriptions in
whole or in part for any reason or for no reason and shall return funds to the
Purchaser to the extent of such non accepted funds, or, retains the right to
hold the same for acceptance or rejection at a future closing, until the
Termination Date of the offering, at which time, any unused subscription funds
shall be returned to Purchaser.

 

3. REPRESENTATIONS AND WARRANTIES OF THE BORROWER.

 

As a material inducement to each Purchaser to enter into this Agreement and to
purchase the Units the Company represents and warrants that the following
statements are true and correct in all material respects as of the date hereof
and will be true and correct in all material respects at Closing, except as
expressly qualified or modified herein. All references in this Section 3 to the
Notes, Conversion Shares, Warrants or Warrant Shares shall be collectively
referred to as the “Securities” unless the context requires otherwise.

 

3.1 Organization and Good Standing. The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Nevada and
has full corporate power and authority to enter into and perform its obligations
under this Agreement, and to own its properties and to carry on its business in
all jurisdictions as presently conducted and as proposed to be conducted. The
Company and its subsidiaries have all government and other licenses and permits
and authorizations to do business in all jurisdictions where their activities
require such license, permits and authorizations, except where failure to obtain
any such license, permit or authorization will not have a Material Adverse
Effect, as defined herein.

 

3.2 Capitalization. As of February 28, 2014, the Company is authorized to issue
(i) 300,000,000 shares of Common Stock, of which 34,329,996 shares were issued
and outstanding, (ii) 40,000,000 shares of Series A Preferred Stock, par value
$0.001 per share, of which 27,212,699 shares are issued and outstanding and
convert into 27,212,699 shares of Common Stock and (iii) 4,000,000 shares of
Series B Preferred Stock, par value $0.001 per share, of which all 4,000,000 are
issued and outstanding and convert into 4,000,000 shares of Common Stock, with
no other preferred or blank check preferred stock authorized or outstanding, and
with no other shares or derivative securities equities or convertible notes
outstanding. The Company’s capitalization table is set forth on Schedule
3.2 annexed hereto. All outstanding shares of the Company’s capital stock have
been duly authorized and validly issued, and are fully paid, non assessable, and
free of any preemptive rights. There is only one class and series of common
stock of the Company, without any special series, rights, preferences or
designations assigned to any particular shares of Common Stock. The Company does
not have any outstanding notes, convertible debt, derivative securities or notes
other than as specifically set forth in the SEC Reports.

 

3.3 Authorization and Enforcement. This Agreement, the Note, and Warrants and
any other agreements delivered together with this Agreement or in connection
herewith (collectively “Transaction Documents”) have been duly authorized,
executed and delivered by the Company and are valid and binding agreements of
the Company enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors' rights generally and
to general principles of equity. The Company has full corporate power and
authority necessary to enter into and deliver the Transaction Documents and to
perform its obligations thereunder. The Company has calculated the average
percentage rate and compensation given to Purchaser in connection herewith and
has determined that the interest rate offered hereby does not violate the law of
the state of New York or of the State of Nevada and is fully enforceable. The
Company understands that Purchaser and its management and investors have relied
on the foregoing representation and warranties as well as all other
representations and warranties of the Company herein in making an investment
decision.

 

 
2


--------------------------------------------------------------------------------




 

3.4 Reservation and Valid Issuance of Securities. The Notes and Warrants have
been duly and validly authorized and delivered and are fully enforceable as
against the Company. The Company has reserved 1.0 times (100%) of the number of
shares into which the Notes are initially convertible (the “Conversion Shares”)
and for which the Warrants are initially exercisable, and shall increase the
amount of shares reserved for issuance in the event of any adjustment required
to satisfy the Note conversion or Warrant exercise terms from time to time. The
Conversion Shares and Warrant Shares issuable upon conversion of the Notes or
exercise of the Warrants have been duly and validly authorized and, upon
issuance upon conversion of the Notes or due exercise of the Warrant, will be
validly issued, fully paid and non-assessable. The Conversion Shares, upon
issuance in connection with conversion of the Note are, and the Warrant Shares,
upon issuance in accordance with the Warrants will be, free and clear of any
security interests, liens, claims or other encumbrances, other than restrictions
upon transfer under federal and state securities laws. The Company’s
Subsidiaries (wholly or partially owned) are as listed on Schedule 3.4 annexed
hereto. The shares of each Subsidiary are duly authorized, validly issued, fully
paid and non assessable and held by the Company which has sole, and unencumbered
marketable title and is the sole owner.

 

3.5 No Conflict, Breach, Violation or Default; Third Party Consents. The
execution, delivery and performance of the Transaction Documents by the Company
and the issuance and sale of the Securities will not conflict with or result in
a breach or violation of any of the terms and provisions of, or constitute a
default under (i) the Company’s Certificate of Incorporation or Certificates of
Designation or the Company’s Bylaws, both as in effect on the date hereof
(collectively, the “Company Documents”), or (ii) any statute, rule, regulation
or order of any governmental agency, self regulatory agency, securities
regulatory or insurance regulatory agency or body or any court, domestic or
foreign, having jurisdiction over the Company or any of its assets or
properties, or (iii) any material agreement or instrument to which the Company
is a party or by which the Company is bound or to which any of its assets or
properties is subject; except in the case of each of clauses (ii) and (iii),
such as could not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect. No approval of or filing with
any governmental authority is required for the Company to enter into, execute or
perform this Agreement or any Transaction Document.

 

3.6 No Material Adverse Change. Since September 30, 2014, except as identified
and described in the SEC Reports (as defined below) or in Schedule 3.6, there
has not been:

 

(i) any change in the assets, liabilities, financial condition or operating
results of the Company from that reflected in the financial statements included
in the Company’s Annual Report on Form 10-Q for the quarter ended September 30,
2014 except for changes in the ordinary course of business which have not had
and could not reasonably be expected to have a material adverse effect on the
Company’s assets, properties, financial condition, operating results or business
of the Company taken as a whole other than an effect primarily or proximately
resulting from (A) changes in general economic or market conditions affecting
the industry generally in which the Company operates, which changes do not
disproportionately affect the Company as compared to other similarly situated
participants in the industry in which the Company operates; (B) changes in
applicable law or GAAP; and (C) acts of terrorism, war or natural disasters
which do not disproportionately affect the Company (as such business is
presently conducted) (a “Material Adverse Effect”), individually or in the
aggregate;

 

(ii) any declaration or payment of any dividend, or any authorization or payment
of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;

 

(iii) any material damage, destruction or loss, whether or not covered by
insurance, to any assets, licenses, government permits, self regulatory agency
permit or license, or properties of the Company;

 

(iv) any waiver, not in the ordinary course of business, by the Company of a
material right or of a material debt owed to it;

 

(v) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
which has not had a Material Adverse Effect;

 

(vi) any change or amendment to borrower documents, or material change to any
material contract or arrangement by which the Company is bound or to which any
of its assets or properties is subject;

 

 
3


--------------------------------------------------------------------------------




 

(vii) any material labor difficulties, labor disputes, non-compete or similar
disputes, or labor union organizing activities with respect to employees of the
Company;

 

(viii) any material transaction entered into by the Company other than in the
ordinary course of business;

 

(ix) the loss of the services of any key employee, salesperson, or material
change in the composition or duties of the senior management of the Company;

 

(x) the loss or threatened loss of any customer which has had or could
reasonably be expected to have a Material Adverse Effect;

 

(xi) any default of any indebtedness or, to the knowledge of the Company, breach
of contract agreement, in each case with aggregate liabilities of greater than
$50,000; or

 

(xi) any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.

 

3.7 SEC Reports and Financial Statements.

 

3.7.1 The Company has made available to each Purchaser through the SEC’s EDGAR
system accurate and complete copies (excluding copies of exhibits) of each
report, registration statement, and definitive proxy statement filed by the
Company with the United States Securities and Exchange Commission (“SEC”) since
December 31, 2014 (collectively, the “SEC Reports”). All statements, reports,
schedules, forms and other documents required to have been filed by the Company
with the SEC have been so filed. As of the time it was filed with the SEC (or,
if amended or superseded by a filing prior to the date of this Agreement, then
on the date of such filing): (i) each of the SEC Reports complied in all
material respects with the applicable requirements of the Securities Act, or the
Securities Exchange Act of 1934 (the “1934 Act”), as amended; and (ii) none of
the SEC Reports contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

3.7.2 Except for the pro forma financial statements, if any, the financial
statements contained in the SEC Reports: (i) complied as to form in all material
respects with the published rules and regulations of the SEC applicable thereto
at the time of filing and as of the date of each Closing; (ii) were prepared in
accordance with GAAP applied on a consistent basis throughout the periods
covered (except as may be indicated in the notes to such financial statements
and, in the case of unaudited statements, as permitted by Form 10-Q of the SEC,
and except that unaudited financial statements may not contain footnotes and are
subject to normal and recurring year-end audit adjustments which will not,
individually or in the aggregate, be material in amount); and (iii) fairly
present, in all material respects, the financial position of the Company as of
the respective dates thereof and the results of operations of the Company for
the periods covered thereby, subject, in the case of unaudited statements, to
normal, immaterial, year-end audit adjustments. All adjustments considered
necessary for a fair presentation of the financial statements have been
included.

 

3.8 Securities Law Compliance. Assuming the accuracy of the representations and
warranties of each Purchaser set forth in Section 4 of this Agreement, the offer
and sale of the Securities comprising the Units will constitute an exempted
transaction under the Securities Act, and registration of the Conversion Shares,
Warrants or Warrant Shares under the Securities Act for issuance herein is not
required. The Company shall make such filings as may be necessary to comply with
the Federal securities laws and the “blue sky” laws of any state in connection
with the offer and sale of the Securities, which filings will be made in a
timely manner.

 

 
4


--------------------------------------------------------------------------------




 

3.9 Tax Matters. The Company has timely prepared and filed all tax returns
required to have been filed by the Company with all appropriate governmental
agencies and timely paid all taxes shown thereon or otherwise owed by it. The
charges, accruals and reserves on the books of the Company in respect of taxes
for all fiscal periods are adequate in all material respects, and there are no
material unpaid assessments against the Company nor, to the Company’s Knowledge,
any basis for the assessment of any additional taxes, penalties or interest for
any fiscal period or audits by any federal, state or local taxing authority
except for any assessment which is not material to the Company, taken as a
whole. All taxes and other assessments and levies that the Company is required
to withhold or to collect for payment have been duly withheld and collected and
paid to the proper governmental entity or third party when due. There are no tax
liens or claims pending or, to the Company’s Knowledge, threatened against the
Company or any of its assets or property. There are no outstanding tax sharing
agreements or other such arrangements between the Company or other corporation
or entity. For the purposes of this agreement, “Company’s Knowledge” means the
actual knowledge of the executive officers (as defined in Rule 405 under the
Securities Act) of the Company.

 

3.10 Title to Properties. Except as disclosed in the SEC Reports, the Company
has good and marketable title to all real properties and all other properties
and assets owned by it, in each case free from liens, encumbrances and defects
that would materially affect the value thereof or materially interfere with the
use made or currently planned to be made thereof by them; and except as
disclosed in the SEC Reports, the Company holds any leased real or personal
property under valid and enforceable leases with no exceptions that would
materially interfere with the use made or currently planned to be made thereof
by them.

 

3.11 Intellectual Property.

 

Except as provided in the SEC Reports:

 

(i) All Intellectual Property of the Company or its Subsidiaries is currently in
compliance with all legal requirements (including timely filings, proofs and
payments of fees) and is valid and enforceable. No Intellectual Property of the
Company which is necessary for the conduct of Company’s businesses as currently
conducted has been or is now involved in any cancellation, dispute or
litigation, and, to the Company’s Knowledge, no such action is threatened.

 

(ii) All of the licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary for the conduct
of the Company’s business as currently conducted to which the Company is a party
or by which any of its assets are bound (other than generally commercially
available, non-custom, off-the-shelf software application programs having a
retail acquisition price of less than $10,000 per license) (collectively,
“License Agreements”) are valid and binding obligations of the Company and, to
the Company’s Knowledge, the other parties thereto, enforceable in accordance
with their terms, except to the extent that enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which will result in a material violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default by the Company under any such License Agreement.

 

(iii) The Company owns or has the valid right to use all of the Intellectual
Property that is necessary for the conduct of the Company’s business as
currently conducted and for the ownership, maintenance and operation of the
Company’s properties and assets, free and clear of all liens, encumbrances,
adverse claims or obligations to license all such owned Intellectual Property
and Confidential Information, other than licenses entered into in the ordinary
course of the Company’s business. The Company has a valid and enforceable right
to use all third party Intellectual Property and Confidential Information used
or held for use in the business of the Company.

 

 
5


--------------------------------------------------------------------------------




 

(iv) To the Company’s Knowledge, the conduct of the Company’s business as
currently conducted does not infringe or otherwise impair or conflict with
(collectively, “Infringe”) any Intellectual Property rights of any third party
or any confidentiality obligation owed to a third party, and, to the Company’s
Knowledge, the Intellectual Property and Confidential Information of the Company
which are necessary for the conduct of the Company’s business as currently
conducted are not being Infringed by any third party. There is no litigation or
order pending or outstanding or, to the Company’s Knowledge, threatened or
imminent, that seeks to limit or challenge or that concerns the ownership, use,
validity or enforceability of any Intellectual Property or Confidential
Information of the Company and the Company’s use of any Intellectual Property or
Confidential Information owned by a third party, and, to the Company’s
Knowledge, there is no valid basis for the same.

 

(v) The consummation of the transactions contemplated hereby and by the other
Transaction Documents will not result in the alteration, loss, impairment of or
restriction on the Company’s ownership or right to use any of the Intellectual
Property or Confidential Information which is necessary for the conduct of the
Company’s business as currently conducted.

 

(vi) The Company has taken reasonable steps to protect the Company’s rights in
its Intellectual Property and Confidential Information. Each employee,
consultant and contractor who has had access to Confidential Information which
is necessary for the conduct of Company’s business as currently conducted has
executed an agreement to maintain the confidentiality of such Confidential
Information and has executed appropriate agreements that are substantially
consistent with the Company’s standard forms thereof, except where the failure
to do so has not had and could not reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate. Except under confidentiality
obligations, there has been no material disclosure of any Confidential
Information to any third party.

 

3.12 Environmental Matters. To the Company’s Knowledge, the Company (i) is not
in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) does not own or
operate any real property contaminated with any substance that is subject to any
Environmental Laws, (iii) is not liable for any off- site disposal or
contamination pursuant to any Environmental Laws, or (iv) is not subject to any
claim relating to any Environmental Laws, which violation, contamination,
liability or claim has had or could reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate; and there is no pending or, to
the Company’s Knowledge, threatened investigation that might lead to such a
claim.

 

3.13 Litigation. Except as disclosed in the SEC Reports, there are no pending
material actions, suits or proceedings against or affecting the Company, or any
of its properties; and to the Company’s Knowledge, no such actions, suits or
proceedings are threatened or contemplated against the Company.

 

3.14 No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person, as defined below, acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Securities. “Person” means any
individual, corporation, company, limited liability company, partnership,
limited liability partnership, trust, estate, proprietorship, joint venture,
association, organization or entity.

 

3.15 No Integrated Offering. Neither the Company nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(a)(2) for the exemption from registration for the
transactions contemplated hereby or would require registration of the Securities
under the Securities Act. For purposes of this Agreement, “Affiliate” means,
with respect to any Person, any other Person which directly or indirectly
through one or more intermediaries Controls, is controlled by, or is under
common control with, such Person.

 

 
6


--------------------------------------------------------------------------------




 

3.16 Questionable Payments. To the Company’s Knowledge, none of its current or
former stockholders, directors, officers, employees, agents or other Persons
acting on behalf of the Company, has on behalf of the Company or in connection
with its business: (i) used any corporate funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payments to any governmental officials
or employees from corporate funds; (iii) established or maintained any unlawful
or unrecorded fund of corporate monies or other assets; (iv) made any false or
fictitious entries on the books and records of the Company; or (v) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment of any nature.

 

3.17 Transactions with Affiliates. Except as disclosed in the SEC Reports, none
of the officers or directors of the Company and, to the Company’s Knowledge,
none of the employees of the Company is presently a party to any transaction
with the Company (other than as holders of stock options and/or warrants, and
for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
Company’s Knowledge, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

3.18 Internal Controls. Except as set forth in the SEC Reports, the Company is
in material compliance with the provisions of the Sarbanes-Oxley Act of 2002
currently applicable to the Company except where such noncompliance could not
have or reasonably be expected to result in a Material Adverse Effect. Except as
set forth in the SEC Reports, the Company maintains, and will use commercially
reasonable best efforts to maintain, a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements and to maintain asset accountability both in conformity with GAAP and
the applicable provisions of the 1934 Act, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as set forth in the SEC Reports, the Company has established
disclosure controls and procedures (as defined in the 1934 Act Rules 13a-14 and
15d-14) and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including the subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s most recently filed period
report under the 1934 Act, as the case may be, is being prepared. The Company’s
certifying officers have evaluated the effectiveness of the Company’s controls
and procedures as of the end of the period covered by the most recently filed
periodic report under the 1934 Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the 1934 Act
the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company’s internal controls (as such term is defined in Item 308
of Regulation S-K for smaller reporting companies) or, to the Company’s
Knowledge, in other factors that could significantly affect the Company’s
internal controls.

 

3.19 Disclosures. Except as otherwise disclosed in the Schedules annexed hereto,
neither the Company nor any Person acting on any of their behalf has provided
the Purchasers or their agents or counsel with any information that constitutes
or might constitute material, non-public information. The written materials
delivered to the Purchasers in connection with the transactions contemplated by
the Transaction Documents do not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.

 

 
7


--------------------------------------------------------------------------------




 

3.20 No Market Manipulation. The Company and its Affiliates have not taken, and
will not take, directly or indirectly, any action designed to, or that might
reasonably be expected to, cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Securities
or affect the price at which the Securities may be issued or resold.

 

3.21 Information Concerning Borrower. Except as otherwise provided in any
schedule to this Agreement, the SEC Reports and Transaction Documents contain
all material information relating to the Company and its operations and
financial condition as of their respective dates which information is required
to be disclosed therein. Since the date of the financial statements included in
the Reports, and except as modified in the Transaction Documents, or in the
Schedules hereto, there has been no Material Adverse Effect relating to the
Company's business, financial condition or affairs not disclosed in the SEC
Reports. The SEC Reports do not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, taken as a whole, not misleading in light of the
circumstances when made.

 

3.22 Stop Transfer. The Company will not issue any stop transfer order or other
order impeding the sale, resale or delivery of any of the Securities, except as
may be required by any applicable federal or state securities laws and unless
contemporaneous notice of such instruction is given to the affected Purchaser.

 

3.23 No General Solicitation. Neither the Company, nor any of its Affiliates,
nor to Company’s Knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act) in connection with the offer
or sale of the Securities.

 

3.24 Dilution. The Company's executive officers and directors understand the
nature of the Securities being sold hereby and recognize that the issuance of
the Securities will have a potential dilutive effect on the equity holdings of
other holders of the Company’s equity or rights to receive equity of the
Company. The Board of Directors of the Company has concluded, in its good faith
business judgment that the issuance of the Securities is in the best interests
of the Company. The Company specifically acknowledges that its obligation to
issue the Conversion Shares upon conversion of the Notes, and Warrant Shares
upon exercise of the Warrants, is binding upon the Company and enforceable
regardless of the dilution such issuance may have on the ownership interests of
other shareholders of the Company or parties entitled to receive equity of the
Company.

 

3.25 Foreign Corrupt Practices. Neither the Company, nor to the Knowledge of the
Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

 

 
8


--------------------------------------------------------------------------------




 

4. REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER.

 

Each Purchaser individually and not jointly hereby represents warrants and
covenants with the Company as follows. For avoidance of doubt, these warranties
and representations are made to the Company and its agents and representatives
and affiliates and other members of the selling group (if any) and their
representatives and affiliates, as third party beneficiaries hereto:

 

4.1 Legal Power. Each Purchaser has the requisite individual, corporate,
partnership, limited liability company, trust, or fiduciary power, as
appropriate, and is authorized, if such Purchaser is a corporation, partnership,
limited liability company, or trust, to enter into this Agreement, to purchase
the Shares hereunder, and to carry out and perform its obligations under the
terms of this Agreement or any other Transaction Documents to which it is a
party.

 

4.2 Due Execution. The execution and performance of the terms under this
Agreement and the Accredited Investor Questionnaire commencing Page SP-2
appended at the end of this Agreement (the “Questionnaire”) and Purchaser
Signature Page hereto, have been duly authorized, if such Purchaser is a
corporation, partnership, limited liability company, trust or fiduciary,
executed and delivered by such Purchaser, and, upon due execution and delivery
by the Company, this Agreement will be a valid and binding agreement of such
Purchaser.

 

4.3 Access to Information. Each Purchaser understands that an investment in the
Securities involves a high degree of risk and long term or permanent
illiquidity, including, risk of loss of their entire investment. Each Purchaser
also understands that the Company has limited capital and is not profitable and
will require substantial revenues or financing in order to be able to repay the
Notes, and is dependent on a conversion event to satisfy its obligations
thereunder. Each Purchaser represents that such Purchaser has been given full
and complete access to the Company for the purpose of obtaining such information
as such Purchaser or its qualified representative has reasonably requested in
connection with the decision to purchase the Securities. Each Purchaser
represents that such Purchaser has received and reviewed copies of the SEC
Reports as well as each Schedule annexed hereto, including, specifically,
Schedule 3.2 which discloses the Company’s current capitalization structure,
inclusive of, convertible preferred stock, warrants and options currently issued
and outstanding, some of which may be at lower prices than the Conversion Price
and Exercise Price of the Notes and Warrants. Each Purchaser represents that
such Purchaser has been afforded the opportunity to ask questions of the
officers of the Company regarding its business prospects and the Shares, all as
such Purchaser or such Purchaser’s qualified representative have found necessary
to make an informed investment decision to purchase the Shares. Each Purchaser
further understands that the Company is in need of substantial additional
capital and would benefit from warrant or option exercises and, that (i) the
exercise of existing or future warrants or options that are exercisable at
prices below Conversion Price or Warrant exercise price (or which may be reduced
to prices that are below said prices) and / or (ii) the conversion price of
convertible preferred stock and other derivative securities in each case that
may be outstanding from time to time, would have an immediate dilutive effect on
the Common Stock, and would likely result in downward pressures on the Company’s
stock price.

 

 
9


--------------------------------------------------------------------------------




 

4.4 Restricted Securities.

 

4.4.1 Each Purchaser has been advised that none of the Securities have been
registered under the Securities Act or any other applicable securities laws and
that Shares are being offered and sold pursuant to Section 4(a)(2) of the
Securities Act and/or Rule 506 of Regulation D and/or Regulation S thereunder,
and that the Company’s reliance upon Section 4(a)(2) and/or Rule 506 of
Regulation D and/or Regulation S is predicated in part on such Purchaser
representations as contained herein (including, for avoidance of doubt, the
Questionnaire). Each Purchaser acknowledges that the Securities will be issued
as “restricted securities” as defined by Rule 144 promulgated pursuant to the
Securities Act. None of the Securities may be resold in the absence of an
effective registration thereof under the Securities Act and applicable state
securities laws unless, in the opinion of counsel reasonably satisfactory to the
Company, an applicable exemption from registration is available.

 

4.4.2 Each Purchaser represents that such Purchaser is acquiring the Shares for
such Purchaser’s own account, and not as nominee or agent, for investment
purposes only and not with a view to, or for sale in connection with, a
distribution, as that term is used in Section 2(11) of the Securities Act, in a
manner which would require registration under the Securities Act or any state
securities laws.

 

4.4.3 Each Purchaser understands and acknowledges that the certificates
representing the Notes, Conversion Shares, Warrants and, if issued, the Warrant
Shares, will bear substantially the following legend:

 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE LAW, AND NO
INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS (i) THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION
INVOLVING SAID SECURITIES, (ii) THE BORROWER RECEIVES AN OPINION OF LEGAL
COUNSEL REASONABLY SATISFACTORY TO THE BORROWER STATING THAT SUCH TRANSACTION IS
EXEMPT FROM REGISTRATION, OR (iii) THE BORROWER OTHERWISE SATISFIES ITSELF THAT
SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.”

 

4.4.4 Each Purchaser acknowledges that an investment in the Shares is not liquid
and is transferable only under limited conditions. Each Purchaser acknowledges
that such securities must be held indefinitely unless they are subsequently
registered under the Securities Act or an exemption from such registration is
available. Each Purchaser is aware of the provisions of Rule 144 promulgated
under the Securities Act, which permits limited resale of restricted securities
subject to the satisfaction of certain conditions and that such Rule is not now
available and, in the future, may not become available for resale of any of the
Securities. Each Purchaser is an “accredited investor” as defined under Rule 501
under the Securities Act. Each Purchaser understands and acknowledges that the
Company was once a “shell” company and accordingly, if it becomes delinquent in
filing its Securities 1934 Act reports, any Conversion Shares and Warrant Shares
will become illiquid until such time as the Company becomes current in its
Exchange Act reports.

 

4.4.5 The representations made by each Purchaser on the Questionnaire
(commencing page SP-2 appended at the end hereof) and Purchaser Signature Page
are true and correct.

 

 
10


--------------------------------------------------------------------------------




 

4.5 Purchaser Sophistication and Ability to Bear Risk of Loss. Each Purchaser
acknowledges that it is able to protect its interests in connection with the
acquisition of the Securities and can bear the economic risk of investment in
such securities without producing a material adverse change in such Purchaser’s
financial condition. Each Purchaser, either alone or with such Purchaser’s
representative(s), otherwise has such knowledge and experience in financial or
business matters that such Purchaser is capable of evaluating the merits and
risks of the investment in the Securities.

 

4.6 Purchases by Groups. Each Purchaser represents, warrants and covenants that
it is not acquiring the Shares as part of a group within the meaning of Section
13(d)(3) of the 1934 Act or otherwise purchasing with intent to control voting
over the Company.

 

4.7 Independent Investigation. Each Purchaser in making his decision to purchase
the Units herein, has relied solely upon an independent investigation made by
him and his legal, tax and/or financial advisors and, is not relying upon any
oral representations of the Company.

 

4.8 No Advertising. Each Purchaser has not received any general solicitation or
advertising regarding the offer of the Units or any of the Securities.

 

4.9 Certain Trading Activities. Each Purchaser has not directly or indirectly,
nor has any person acting on behalf of or pursuant to any understanding with
such Purchaser, engaged in any transactions in the securities of the Company
(including, without limitation, any short sales involving the Company’s
securities) since the time that such Purchaser was first contacted by the
Company regarding the investment in the Company contemplated by this Agreement.
Each Purchaser covenants that neither it nor any person acting on its behalf or
pursuant to any understanding with it will engage in any transactions in the
securities of the Company (including short sales) prior to the time that the
transactions contemplated by this Agreement are publicly disclosed.

 

4.10 Regulation S; Non-U.S. Person Status. For purposes of compliance with the
Regulation S exemption for the offer and sale of the Securities to non-U.S.
Persons, if the Purchaser is not a “U.S. Person,” as such term is defined in
Rule 902(k) of Regulation S, the Purchaser represents and warrants they are a
person or entity that is outside the United States, and further represents and
warrants as follows:

 

4.10.1 The Purchaser is not acquiring the Securities for the account or benefit
of a U.S. Person.

 

4.10.2 If the Purchaser is a legal entity, it has not been formed specifically
for the purpose of investing in the Company.

 

4.10.3 The Purchaser hereby represents that he, she or it has satisfied and
fully observed the laws of the jurisdiction in which he, she or it is located or
domiciled, in connection with the acquisition of the Securities, including (i)
the legal requirements of the Purchaser’s jurisdiction for the acquisition of
the Securities, (ii) any foreign exchange restrictions applicable to such
acquisition, (iii) any governmental or other consents that may need to be
obtained, and (iv) the income tax and other tax consequences, if any, which may
be relevant to the holding, redemption, sale, or transfer of the Securities; and
further, the Purchaser agrees to continue to comply with such laws as long as
he, she or it shall hold the Investment Securities.

 

4.10.4 To the knowledge of the Purchaser, without having made any independent
investigation, neither the Company nor any person acting for the Company, has
conducted any “directed selling efforts” in the United States as the term
“directed selling efforts” is defined in Rule 902 of Regulation S, which, in
general, means any activity undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the marketing in the
United States for any of the Securities being offered. Such activity includes,
without limitation, the mailing of printed material to investors residing in the
United States, the holding of promotional seminars in the United States, and the
placement of advertisements with radio or television stations broadcasting in
the United States or in publications with a general circulation in the United
States, which discuss the offering of the Investment Securities. To the
knowledge of the Purchaser, the Securities were not offered to the undersigned
through, and the undersigned is not aware of, any form of general solicitation
or general advertising, including without limitation, (i) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, and (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising.

 

 
11


--------------------------------------------------------------------------------




 

4.10.5 The Purchaser will offer, sell or otherwise transfer the Securities, only
(A) pursuant to a registration statement that has been declared effective under
the Securities Act, (B) pursuant to offers and sales that occur outside the
United States within the meaning of Regulation S in a transaction meeting the
requirements of Rule 904 (or other applicable Rule) under the Securities Act, or
(C) pursuant to another available exemption from the registration requirements
of the Securities Act, subject to the Company’s right prior to any offer, sale
or transfer pursuant to clauses (B) or (C) to require the delivery of an opinion
of counsel, certificates or other information reasonably satisfactory to the
Company for the purpose of determining the availability of an exemption.

 

4.10.6 The Purchaser will not engage in hedging transactions involving the
Securities unless such transactions are in compliance with the Securities Act.

 

4.10.7 The Purchaser represents and warrants that the undersigned is not a
citizen of the United States and is not, and has no present intention of
becoming, a resident of the United States (defined as being any natural person
physically present within the United States for at least 183 days in a 12-month
consecutive period or any entity who maintained an office in the United States
at any time during a 12-month consecutive period). The Purchaser understands
that the Company may rely upon the representations and warranty of this
paragraph as a basis for an exemption from registration of the Securities under
the Securities Act, and the provisions of relevant state securities laws.

 

4.11 Public Statements. The Purchaser agrees not to issue any public statement
with respect to the Offering, Subscriber’s investment or proposed investment in
the Company or the terms of any agreement or covenant between them and the
Company without the Company’s prior written consent, except such disclosures as
may be required under applicable law.

 

4.12 Acceptance or Rejection. The Subscriber understands, acknowledges and
agrees with the Company that this subscription may be rejected, in whole or in
part, by the Company, in the sole and absolute discretion of the Company, at any
time before any Closing notwithstanding prior receipt by the Subscriber of
notice of acceptance of the Subscriber’s subscription.

 

4.13 Confidential. The Purchaser acknowledges that the information made
available to the Purchaser other than the SEC Reports is confidential and
non-public and agrees that all such information shall be kept in confidence by
the Purchaser and neither used by the Purchaser for the Purchaser’s personal
benefit (other than in connection with this subscription) nor disclosed to any
third party for any reason, notwithstanding that a Subscriber’s subscription may
not be accepted by the Company; provided, however, that (a) the Purchaser may
disclose such information to its affiliates and advisors who may have a need for
such information in connection with providing advice to the Purchaser with
respect to its investment in the Company so long as such affiliates and advisors
have an obligation of confidentiality, and (b) this obligation shall not apply
to any such information that (i) is part of the public knowledge or literature
and readily accessible at the date hereof, (ii) becomes part of the public
knowledge or literature and readily accessible by publication (except as a
result of a breach of this provision) or (iii) is received from third parties
without an obligation of confidentiality (except third parties who disclose such
information in violation of any confidentiality agreements or obligations,
including, without limitation, any subscription or other similar agreement
entered into with the Company).

 

4.14 The Subscriber understands that the Notes and Warrants being offered and
sold to it in reliance on specific exemptions from the registration requirements
of United States federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and such Subscriber’s compliance
with, the representations, warranties, agreements, acknowledgements and
understandings of such Subscriber set forth herein in order to determine the
availability of such exemptions and the eligibility of such Subscriber to
acquire the Units.

 

 
12


--------------------------------------------------------------------------------




 

5. COVENANTS OF BORROWER RELATING TO NOTE AND WARRANT.

 

5.1 Reservation of Shares. (a) The Company hereby covenants to maintain at all
times while the Notes or Warrants are outstanding, reserved and authorized for
issuance upon exercise of the Warrants or Conversion Shares, such number of
Warrant Shares and Conversion Shares as equals 100% of the amount of shares that
such Notes and Warrants are convertible into or exchangeable for at any time and
from time to time. The Company hereby further agrees to take all further acts,
including amending its charter or amending any filing with any exchange or
quotation service in order to effectuate the foregoing.

 

(b) The Company covenants and agrees with the Purchasers, commencing after the
initial Closing and continuing for so long as Purchasers own at least 40% of
Notes and Warrants outstanding, or 40% of the Conversion Shares and Warrant
Shares (as adjusted for stock splits and similar adjustments), the Company may
not take the following actions without consent of the Aracle Management, LLC:

 

(i) make any loan or advance in excess of $25,000 to any person or entity;

 

(ii) guarantee any indebtedness of any person or entity other than the Company
or its wholly owned subsidiaries;

 

(iii) make any investment in securities other than US money market funds or FDIC
insured CD accounts;

 

(iv) incur any aggregate (except for purchase money security interests or
leases) indebtedness in excess of $100,000 (other than a Subsequent Financing
the terms of which may not be any more favorable to lenders therein with respect
to repayment, preference, priority, security interest, due date, conversion
price, warrant amount or exercise price (or other terms, such as cashless
exercise), registration rights or interest rate or any other material terms than
the current Note and Warrants being issued hereby to Purchasers) that is not
already included in a Board-approved budget or that is part of the normal course
of business, i.e. purchase of equipment etc.;

 

(v) enter into or modify any interested party transaction with any affiliate;

 

(vi) change the principal business of the Company, enter new lines of business,
or exit the current line of business;

 

(vii) sell, assign, license, lease, pledge or encumber material technology or
intellectual property except in the ordinary course of business, consistent with
past practice;

 

 
13


--------------------------------------------------------------------------------




 

(viii) enter into any corporate strategic relationship involving the payment
contribution or assignment by the Company or to the Company, of assets greater
than $350,000; provided however, that any such transaction shall be prohibited
unless the entity receiving consideration or with which the Company is entering
into a transaction is a disinterested party and not otherwise affiliated with
the Company any of its directors, officers, shareholders of more than 10% of the
Company or consultants;

 

(ix) create a subsidiary or decide to liquidate, dissolve, wind up, merge or
consolidate the Company;

 

(x) sell, lease, transfer, license or dispose of substantially all of the assets
of the Company,

 

(ix) any merger, consolidation and/or sale of all or substantially all of the
Company’s assets or shares.

 

5.2 Payment for legal Opinions and Removal of Legends. The Company shall cover
all costs associated with removal of any securities act restrictive legends,
including, without limitation, the cost of replacement certificates and opinion
or letter of Company counsel to the transfer agent, as well as delivery costs,
for all Shares and Warrant Shares.

 

5.3 Maximum Payments. Nothing herein shall be deemed to require that the Company
pay any interest or make any payment that exceeds the maximum amount permissible
by law. The Company has covenanted that it has calculated the total interest and
other payments payable hereunder or under any other agreement with Wellfleet
Partners, Inc. or any Purchaser or their affiliates and, as a condition to
closing, has determined that the same does not exceed the legal limits provided
by law. In the event that the Company determines that a payment may exceed legal
limits for any reason, the Company shall first 1) repay that amount of Note or
make such payments to the maximum amount that law would permit or permit the
holder of the Notes to convert in whole or in part at the then prevailing rate,
and then 2) submit, at its own cost, to an independent valuation consultant
agreed to by the Company, as to the value of remaining consideration to be
repaid under the Note.

 

6. COVENANTS OF THE BORROWER AND PURCHASER

 

6.1 Use of Proceeds. The Company shall use the proceeds of this Note solely for
purposes of covering business and closing expenses towards the Company’s
Subsequent Financing. The use of proceeds of the Company shall be substantially
as set forth on Schedule 6.1 annexed hereto. The Company shall pay to their
stock transfer agent the cost of all Warrant Share certificates and Conversion
Share certificates anticipated to be issued. The Company intends to employ the
remaining net proceeds (i.e. after all legal costs, commitment fees, other fees,
offering costs, etc.) from the purchase and sale of the Units for purposes of
working capital, marketing, acquisitions, expansion and to further the
operations of the Company only and not for the repayment of any single existing
debt in excess of $5,000.

 

6.2 Piggy Back Registration Rights. At any time following 45 days after the date
hereof that the Conversion Shares, Warrants or Warrant Shares (collectively, the
“Registerable Securities”) are owned by a Purchaser and there is not an
effective registration statement covering all of the Registerable Securities,
and if the Company shall determine to prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the Act, of any of its equity securities, other than on
Form S-4 or Form S-8 (each as promulgated under the Act) or their then
equivalents (the “Registration Statement”) relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the Company’s stock option or
other employee benefit plans, then the Company shall deliver to each Purchaser a
written notice of such determination and, if within fifteen (15) days after the
date of the delivery of such notice, any such Purchaser shall so request in
writing, the Company shall include in such registration statement all or any
part of such Registerable Securities such Purchaser requests to be registered;
provided, however, that Registerable Securities may be reduced on a pro rata
basis with such other securities being registered on the applicable registration
statement if and to the extent that the underwriter(s) associated with the
offering which is the subject of the Registration Statement believes, in good
faith, that the inclusion of such Registerable Securities will have an adverse
effect on the sale of the securities for which such registration statement was
filed. The Company shall not be required to register any Registerable Securities
pursuant to this Section 6.2 that are eligible for resale pursuant to Rule 144
promulgated by the SEC pursuant to the Act or that are the subject of a then
effective registration statement; provided, that the Company’s counsel renders
an opinion letter as such in favor of the Purchaser at Borrower’s expense. If
any SEC guidance or FINRA regulation sets forth a limitation on the number of
securities permitted to be registered on a particular registration statement
(and notwithstanding that the Company used diligent efforts to advocate with the
SEC or such other applicable regulatory authority for the registration of all or
a greater portion of Registerable Securities), the number of Registerable
Securities to be registered on such registration statement will be reduced on a
pro rata basis with such other securities being registered on the applicable
registration statement.

 

 
14


--------------------------------------------------------------------------------




 

6.2.1 Obligations and Acknowledgements of the Purchasers. In connection with the
registration of the Registerable Securities pursuant to Section 6.2, each
Purchaser shall have the following obligations and hereby make the following
acknowledgements: (a) It shall be a condition precedent for the Company to
include the Registerable Securities in the Registration Statement that each
Purchaser wishing to participate in the Registration Statement (i) shall furnish
to the Company such information regarding itself, the Registerable Securities
held by it and the intended method of disposition of the Registerable Securities
held by it as shall be reasonably required to effect the registration of such
Registerable Securities and (ii) shall execute such documents in connection with
such registration as the Company may reasonably request; (b) each Purchaser
requesting registration agrees to cooperate with the Company in connection with
the preparation and filing of a Registration Statement hereunder, unless such
Purchaser has notified the Company in writing of its election to exclude all of
its Registerable Securities from such Registration Statement; and (c) each
Purchaser acknowledges that it may be deemed to be a statutory underwriter
within the meaning of the Securities Act with respect to the Registerable
Securities being registered for resale by it, and if a Purchaser includes
Registerable Securities for offer and sale within a Registration Statement such
Purchaser hereby consents to the inclusion in such Registration Statement of a
disclosure to such effect.

 

6.2.2 Registration Process. In connection with the registration of the
Registerable Securities pursuant to Section 6.2, the Company shall:

 

(a) Prepare and file with the SEC the Registration Statement and such amendments
(including post effective amendments) to the Registration Statement and
supplements to the prospectus included therein (a “Prospectus”) as the Company
may deem necessary or appropriate and take all lawful action such that the
Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, not misleading and that the Prospectus forming part of the Registration
Statement, and any amendment or supplement thereto, does not at any time during
the period commencing on the effective date of the Registration Statement and
ending on the date on which all of the Registerable Securities may be sold to
the public without registration under the Securities Act in reliance on Rule 144
(the “Registration Period”) include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

 

(b) Comply with the provisions of the Securities Act with respect to the
Registerable Securities covered by the Registration Statement until the earlier
of (i) such time as all of such Registerable Securities have been disposed of in
accordance with the intended methods of disposition by each Purchaser as set
forth in the Prospectus forming part of the Registration Statement or (ii) the
date on which the Registration Statement is withdrawn;

 

(c) Furnish to each Purchaser and its legal counsel identified to the Company
(i) promptly after the same is prepared and publicly distributed, filed with the
SEC, or received by the Company, one copy of the Registration Statement, each
Prospectus, and each amendment or supplement thereto, and (ii) such number of
copies of the Prospectus and all amendments and supplements thereto and such
other documents, as the Purchaser may reasonably request in order to facilitate
the disposition of the Registerable Securities. Such documents may be made
available to each Purchaser through the SEC’s EDGAR system;

 

 
15


--------------------------------------------------------------------------------




 

(d) Register or qualify the Registerable Securities covered by the Registration
Statement under such securities or “blue sky” laws of such jurisdictions as the
Purchasers reasonably request, (ii) prepare and file in such jurisdictions such
amendments (including post effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof at all times during the Registration Period, (iii) take
all such other lawful actions as may be necessary to maintain such registrations
and qualifications in effect at all times during the Registration Period, and
(iv) take all such other lawful actions reasonably necessary or advisable to
qualify the Registerable Securities for sale in such jurisdictions; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to (A) qualify to do business in any jurisdiction where it
would not otherwise be required to qualify, (B) subject itself to general
taxation in any such jurisdiction or (C) file a general consent to service of
process in any such jurisdiction;

 

(e) As promptly as practicable after becoming aware of such event, notify each
Purchaser of the occurrence of any event, as a result of which the Prospectus
included in the Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and promptly prepare
an amendment to the Registration Statement and supplement to the Prospectus to
correct such untrue statement or omission, and deliver a number of copies of
such supplement and amendment to each Purchaser as such Purchaser may reasonably
request;

 

(f) As promptly as practicable after becoming aware of such event, notify each
Purchaser (or, in the event of an underwritten offering, the managing
underwriters) of the issuance by the SEC of any stop order or other suspension
of the effectiveness of the Registration Statement and take all lawful action to
effect the withdrawal, rescission or removal of such stop order or other
suspension;

 

(g) Take all such other lawful actions reasonably necessary to expedite and
facilitate the disposition by the Purchaser of its Registerable Securities in
accordance with the intended methods therefore provided in the Prospectus which
are customary under the circumstances; and

 

(h) Cooperate with the Purchasers to facilitate the timely preparation and
delivery of certificates representing Registerable Securities to be sold
pursuant to the Registration Statement, which certificates shall, if required
under the terms of this Agreement, be free of all restrictive legends, and to
enable such Registerable Securities to be in such denominations and registered
in such names as any Purchaser may request and maintain a transfer agent for the
Common Stock.

 

6.2.3 Obligations and Acknowledgements of the Purchasers. In connection with the
registration of the Registerable Securities, each Purchaser shall have the
following obligations and hereby make the following acknowledgements:

 

 
16


--------------------------------------------------------------------------------




 

(a) It shall be a condition precedent to the obligations of the Company to
include the Registerable Securities in the Registration Statement that each
Purchaser wishing to participate in the Registration Statement (i) shall furnish
to the Company such information regarding itself, the Registerable Securities
held by it and the intended method of disposition of the Registerable Securities
held by it as shall be reasonably required to effect the registration of such
Registerable Securities and (ii) shall execute such documents in connection with
such registration as the Company may reasonably request. Prior to the first
anticipated filing date of a Registration Statement, the Company shall notify
each Purchaser of the information the Company requires from such Purchaser (the
“Requested Information”) if such Purchaser elects to have any of its
Registerable Securities included in the Registration Statement. If a Purchaser
notifies the Company and provides the Company the information required hereby
prior to the time the Registration Statement is declared effective, the Company
will file an amendment to the Registration Statement that includes the
Registerable Securities of such Purchaser provided, however, that the Company
shall not be required to file such amendment to the Registration Statement at
any time less than five (5) business days prior to the effective date.

 

(b) Each Purchaser agrees to cooperate with the Company in connection with the
preparation and filing of a Registration Statement hereunder, unless such
Purchaser has notified the Company in writing of its election to exclude all of
its Registerable Securities from such Registration Statement;

 

(c) Each Purchaser agrees that, upon receipt of any notice from the Company of
the occurrence of any event of the kind described in Section 6.2.2(e) or
6.2.2(f), such Purchaser shall immediately discontinue its disposition of
Registerable Securities pursuant to the Registration Statement covering such
Registerable Securities until the Purchaser’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6.2.2(e) and, if so
directed by the Company, the Purchaser shall deliver to the Company (at the
expense of the Company) or destroy (and deliver to the Company a certificate of
destruction) all copies in the Purchaser’s possession, of the Prospectus
covering such Registerable Securities current at the time of receipt of such
notice; and

 

(d) Each Purchaser acknowledges that it may be deemed to be a statutory
underwriter within the meaning of the Securities Act with respect to the
Registerable Securities being registered for resale by it, and if a Purchaser
includes Registerable Securities for offer and sale within a Registration
Statement such Purchaser hereby consents to the inclusion in such Registration
Statement of a disclosure to such effect.

 

6.2.4 Expenses of Registration. All expenses (other than underwriting discounts
and commissions and the fees and expenses of a Purchaser’s counsel) incurred in
connection with registrations, filings or qualifications pursuant to this
Section 6.2, including, without limitation, all registration, listing, and
qualifications fees, printing and engraving fees, accounting fees, and the fees
and disbursements of counsel for the Company, shall be borne by the Company.

 

6.2.5 Indemnification and Contribution.

 

(a) Indemnification by the Company. The Company shall indemnify and hold
harmless each Purchaser and each underwriter, if any, which facilitates the
disposition of Registerable Securities, and each of their respective officers
and directors and each Person who controls such underwriter within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act (each such
Person being sometimes hereinafter referred to as an “Indemnified Person”) from
and against any losses, claims, damages or liabilities, joint or several, to
which such Indemnified Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement or
an omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, not misleading, or
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Prospectus or an omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company hereby agrees to
reimburse such Indemnified Person for all reasonable legal and other expenses
incurred by them in connection with investigating or defending any such action
or claim as and when such expenses are incurred; provided, however, that the
Company shall not be liable to any such Indemnified Person in any such case to
the extent that any such loss, claim, damage or liability arises out of or is
based upon (i) an untrue statement or alleged untrue statement made in, or an
omission or alleged omission from, such Registration Statement or Prospectus in
reliance upon and in conformity with written information furnished to the
Company by such Indemnified Person expressly for use therein or (ii) in the case
of the occurrence of an event of the type specified in Section 6.2.2(e), the use
by the Indemnified Person of an outdated or defective Prospectus after the
Company has provided to such Indemnified Person an updated Prospectus correcting
the untrue statement or alleged untrue statement or omission or alleged omission
giving rise to such loss, claim, damage or liability.

 

 
17


--------------------------------------------------------------------------------




 

(b) Indemnification by the Purchasers and Underwriters. Each Purchaser agrees,
as a consequence of the inclusion of any of its Registerable Securities in a
Registration Statement, and each underwriter, if any, which facilitates the
disposition of Registerable Securities shall agree, severally and not jointly,
as a consequence of facilitating such disposition of Registerable Securities to
(i) indemnify and hold harmless the Company, its directors (including any person
who, with his or her consent, is named in the Registration Statement as a
director nominee of the Company), its officers who sign any Registration
Statement and each Person, if any, who controls the Company within the meaning
of either Section 15 of the Securities Act or Section 20 of the 1934 Act,
against any losses, claims, damages or liabilities to which the Company or such
other persons may become subject, under the Securities Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in such Registration Statement or Prospectus or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein (in light of the circumstances under which they were made, in
the case of the Prospectus), not misleading, in each case to the extent, but
only to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company by the Purchaser or underwriter
expressly for use therein, and (ii) reimburse the Company for any legal or other
expenses incurred by the Company in connection with investigating or defending
any such action or claim as such expenses are incurred; provided, however, that
such Purchaser shall not be liable under this Section 6.2.5(b) for any amount in
excess of the net proceeds paid to such Purchaser in respect of Registerable
Securities sold by it.

 

(c) Notice of Claims, etc. Promptly after receipt by a Person seeking
indemnification pursuant to this Section 6.2.5 (an “Indemnified Party”) of
written notice of any investigation, claim, proceeding or other action in
respect of which indemnification is being sought (each, a “Claim”), the
Indemnified Party promptly shall notify the Person against whom indemnification
pursuant to this Section 6.2.5 is being sought (the “Indemnifying Party”) of the
commencement thereof; but the omission to so notify the Indemnifying Party shall
not relieve it from any liability that it otherwise may have to the Indemnified
Party, except to the extent that the Indemnifying Party is materially prejudiced
and forfeits substantive rights and defenses by reason of such failure. In
connection with any Claim as to which both the Indemnifying Party and the
Indemnified Party are parties, the Indemnifying Party shall be entitled to
assume the defense thereof. Notwithstanding the assumption of the defense of any
Claim by the Indemnifying Party, the Indemnified Party shall have the right to
employ separate legal counsel and to participate in the defense of such Claim,
and the Indemnifying Party shall bear the reasonable fees, out of pocket costs
and expenses of such separate legal counsel to the Indemnified Party if (and
only if): (i) the Indemnifying Party shall have agreed to pay such fees, costs
and expenses, (ii) the Indemnified Party shall reasonably have concluded that
representation of the Indemnified Party by the Indemnifying Party by the same
legal counsel would not be appropriate due to actual or, as reasonably
determined by legal counsel to the Indemnified Party, potentially differing
interests between such parties in the conduct of the defense of such Claim, or
if there may be legal defenses available to the Indemnified Party that are in
addition to or disparate from those available to the Indemnifying Party, or
(iii) the Indemnifying Party shall have failed to employ legal counsel
reasonably satisfactory to the Indemnified Party within a reasonable period of
time after notice of the commencement of such Claim. If the Indemnified Party
employs separate legal counsel in circumstances other than as described in the
preceding sentence, the fees, costs and expenses of such legal counsel shall be
borne exclusively by the Indemnified Party. Except as provided above, the
Indemnifying Party shall not, in connection with any Claim in the same
jurisdiction, be liable for the fees and expenses of more than one firm of
counsel for the Indemnified Party (together with appropriate local counsel). The
Indemnified Party shall not, without the prior written consent of the
Indemnifying Party (which consent shall not unreasonably be withheld), settle or
compromise any Claim or consent to the entry of any judgment that does not
include an unconditional release of the Indemnifying Party from all liabilities
with respect to such Claim or judgment or contain any admission of wrongdoing.

 

(d) Contribution. If the indemnification provided for in this Section

 

 
18


--------------------------------------------------------------------------------




 

6.2.5 is unavailable to or insufficient to hold harmless an Indemnified Party in
respect of any losses, claims, damages or liabilities (or actions in respect
thereof) referred to therein, then each Indemnifying Party shall contribute to
the amount paid or payable by such Indemnified Party as a result of such losses,
claims, damages or liabilities (or actions in respect thereof) in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and the Indemnified Party in connection with the statements or omissions
or alleged statements or omissions which resulted in such losses, claims,
damages or liabilities (or actions in respect thereof), as well as any other
relevant equitable considerations. The relative fault of such Indemnifying Party
and Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such Indemnifying Party or by such Indemnified Party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 6.2.5(d) were determined
by pro rata allocation (even if the Purchasers or any underwriters were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to in this Section
6.2.5(d). The amount paid or payable by an Indemnified Party as a result of the
losses, claims, damages or liabilities (or actions in respect thereof) referred
to above shall be deemed to include any legal or other fees or expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

(e) Limitation on Purchasers’ and Underwriters’ Obligations. Notwithstanding any
other provision of this Section 6.2.5, in no event shall (i) any Purchaser have
any liability under this Section 6.2.5 for any amounts in excess of the dollar
amount of the proceeds actually received by such Purchaser from the sale of
Registerable Securities (after deducting any fees, discounts and commissions
applicable thereto) pursuant to any Registration Statement under which such
Registerable Securities are registered under the Securities Act and (ii) any
underwriter be required to undertake liability to any Person hereunder for any
amounts in excess of the aggregate discount, commission or other compensation
payable to such underwriter with respect to the Registerable Securities
underwritten by it and distributed pursuant to the Registration Statement.

 

(f) Other Liabilities. The obligations of the Company under this Section 6.2.5
shall be in addition to any liability which the Company may otherwise have to
any Indemnified Person and the obligations of any Indemnified Person under this
Section 6.2.5 shall be in addition to any liability which such Indemnified
Person may otherwise have to the Company. The remedies provided in this Section
6.2.5 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to an indemnified party at law or in equity.

 

6.2.6 Rule 144. With a view to making available to the Purchasers the benefits
of Rule 144, the Company agrees to use its best efforts to:

 

(a) comply with the provisions of paragraph (c)(1) of Rule 144; and

 

(b) file with the SEC in a timely manner all reports and other documents
required to be filed by the Company pursuant to Section 13 or 15(d) under the
Exchange Act; and, if at any time it is not required to file such reports but in
the past had been required to or did file such reports, it will, upon the
request of any Purchasers, make available other information as required by, and
so long as necessary to permit sales of, its Registerable Securities pursuant to
Rule 144.

 

 
19


--------------------------------------------------------------------------------




 

6.2.7 Common Stock Issued Upon Stock Split, etc. The provisions of this Section
6.2 shall apply to any shares of Common Stock or any other securities issued as
a dividend or distribution in respect of the Conversion Shares or the Warrant
Shares, or otherwise issued in exchange for the Common Stock generally (e.g.
such as a reorganization, spinoff, merger, etc.).

 

6.2.8 Termination of Registration Rights. The registration rights granted in
this Section 6.2 shall terminate with respect to a Security upon the date such
Security is first eligible to be resold pursuant to Rule 144 of the Securities
Act.

 

6.3 Lock Up Agreement. All affiliates (which, for purposes of this section of
this Agreement shall be defined as directors, executive officers, and/or owners
of greater than 10% immediately prior to the first Closing) executive officers
and directors of the Company inclusive of their affiliated entities that may
beneficially own shares of the Company, shall execute a lock up agreement and
agree to notify and file such agreement with the Company’s transfer agent to
effectively impose a stop sale notice with respect to their shares of the
Company, to the effect that such persons may not sell, assign, transfer, pledge
or hypothecate any shares held or acquired by them, from commencement of the
offering and continuing for a period of one year following the final Closing of
the offering and, thereafter, sales of unregistered shares may only be made by
such persons in accordance with the resale limitations set forth for them, as
applicable, under Rule 144 of the Securities Act. The foregoing lock up period
shall be tolled for any time period that the Borrower has not filed its reports
on a timely basis as provided in Section 6.4 below. The foregoing lock-up shall
be waived if both a registration statement is in effect with respect to all of
the Shares and Warrant Shares and, the Company’s shares are trading with an
average daily trading volume of greater than 20,000 shares per day for 10 days
straight on a market operated by OTC Markets, Inc., NASDAQ, or the NYSE MKT.

 

6.4 Filing of Reports. Borrower shall file on a timely basis, any and all
reports or amendments thereto, as it is required to file in order to remain
fully current with all of its reporting obligations under the 1934 Act so as to
enable sales without resale limitations one (1) year from the date of final
Closing, pursuant to Rule 144, as amended. The Company shall pay for all
opinions or similar letters to its transfer agent, as well as pay for all
transfer agent costs, relating to the removal of the Rule 144 restrictive legend
on share certificates representing the Conversion Shares or Warrant Shares. For
avoidance of doubt, all references herein to filings to be made on a “timely
basis” shall include and mean, any extension periods permissible under Rule
12b-25 of the Exchange Act, provided that the Company has complied with such
rule, but not beyond said extension date.

 

6.5 Business Development Agreement. The Borrower shall have entered, at or prior
to closing, into a Business Development agreement with Wellfleet Partners, Inc.,
which may be affiliated with one or more Purchasers, a fee of $17,500 per month
for minimum of two (months) and 100,000 restricted shares of common stock.

 

 
20


--------------------------------------------------------------------------------




 

7. CONDITIONS

 

7.1 Conditions Precedent to the Obligation of the Company to Close and to Sell
the Units. The obligation hereunder of the Company to close and issue and sell
the Units to the Purchasers at a Closing is subject to the satisfaction or
waiver, at or before such Closing of the conditions set forth below. These
conditions are for the Company’s sole benefit and may be waived in writing by
the Company at any time in its sole discretion.

 

7.1.1 Accuracy of the Purchasers’ Representations and Warranties. The
representations and warranties of each Purchaser (including, for avoidance of
doubt, those relating to the Questionnaire) shall be true and correct in all
material respects as of the date when made and as of such Closing as though made
at that time, except for representations and warranties that are expressly made
as of a particular date, which shall be true and correct in all material
respects as of such date.

 

7.1.2 Performance by the Purchasers. Each Purchaser shall have performed,
satisfied, and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchasers at or prior to such Closing.

 

7.1.3 No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.

 

7.1.4 Delivery of Purchase Price. The Purchase Price for the full principal
amount of Units shall be available in cleared funds and authorized by the
Company in its sole and absolute discretion, for distribution on such Closing in
accordance with the terms hereof.

 

7.1.5 Delivery of Transaction Documents. The Transaction Documents shall have
been duly executed and delivered by the Purchasers to the Company.

 

7.1.6 Acceptance of Securities Purchase Agreement. The Company shall have duly
executed and delivered a copy of the acceptance page to the Securities Purchase
Agreement for each individual Purchaser.

 

7.2 Conditions Precedent to the Obligation of the Purchasers to Close and to
Purchase the Shares. The obligation hereunder of the Purchasers to purchase the
Units and consummate the transactions contemplated by this Agreement is subject
to the satisfaction or waiver, at or before such Closing, of each of the
conditions set forth below. These conditions are for the Purchasers’ sole
benefit and may be waived in writing by the Purchasers or their management
affiliates at any time in their sole discretion.

 

7.2.1 Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all material respects as of
such Closing, except for representations and warranties that speak as of a
particular date, which shall be true and correct in all material respects as of
such date.

 

 
21


--------------------------------------------------------------------------------




 

7.2.2 Performance by the Company. The Company shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to such Closing.

 

7.2.3 No Suspension, Etc. Trading in the Common Stock of the Company shall not
have been suspended by the SEC or a Trading Market (except for any suspension of
trading of limited duration agreed to by the Company, which suspension shall be
terminated prior to the Closing). For the purposes of this Agreement, “Trading
Market” means any of the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE MKT, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the New York Stock Exchange or the OTC Markets (or any successors to any
of the foregoing)

 

7.2.4 No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.

 

7.2.5 No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been initiated, against
the Company, or any of the officers, directors or affiliates of the Company
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

 

7.2.6 Notes and Warrants. At the Closing, the Company shall have delivered to
the Purchasers the Notes and Warrants along with all appropriate board
resolutions or other necessary documentation in order to issue the Shares in
such denominations as each Purchaser may request. The Company shall have paid
any commitment or similar fees to Purchaser and its Management at or prior to
the first Closing. The Company hereby confirms that it shall pay for all costs
for any and all 144 opinion or legend removal letters for the benefit of
Purchasers. The Company shall also deliver this Agreement, duly executed by the
Company.

 

7.2.7 Secretary’s Certificate. The Company shall deliver to the Purchaser, a
secretary’s certificate, dated as of the each Closing Date, as to (i) the
resolutions adopted by the Board of Directors approving the transactions
contemplated hereby, (ii) the Company’s Articles of Incorporation, (iii) the
Bylaws, each as in effect at such Closing, and (iv) the authority and incumbency
of the officers of the Company executing the Transaction Documents and any other
documents required to be executed or delivered in connection therewith.

 

7.2.8 Officer’s Certificate. On each Closing Date, the Company shall have
delivered to the Purchaser a certificate signed by an executive officer on
behalf of the Company, dated as of such first Closing Date, confirming the
accuracy of the Company’s representations, warranties, and covenants as of such
Closing Date, setting forth the amount of fees and total interest it believes
are included as part of the issuance of the Notes (inclusive of amounts paid to
Wellfleet Partners, Inc. or otherwise) that, based on the foregoing the Company
does not have reason to believe that the Notes and Warrants are unenforceable
for any reason, and confirming the compliance by the Company with the conditions
precedent set forth in paragraph 7.2.9 as of such Closing.

 

7.2.9 Material Adverse Effect. No Material Adverse Effect shall have occurred at
or before such Closing Date.

 

7.2.10 Opinion of Counsel. Counsel for the Company shall have delivered to the
Purchaser, an opinion, in reasonably satisfactory form, to the effect of the
due/valid issuance of all Securities, due authority, validity, binding effect of
all related agreements and, no defaults or conflicts caused by this Agreement
and related transactions. Notwithstanding that New York law governs this
Agreement, such opinion may be given under Nevada law on the assumption that the
laws of the states of New York are identical.

 

 
22


--------------------------------------------------------------------------------




 

8. LEGAL FEES. The Company shall, at the first closing of the offering,
reimburse all legal fees, costs, and other expenses of the Purchasers, in an
amount not to exceed $6,000 plus expenses and disbursements, in the aggregate.

 

9. MISCELLANEOUS.

 

9.1 Indemnification. Each Purchaser agrees to defend, indemnify and hold the
Company harmless against any liability, costs or expenses arising as a result of
any dissemination of any of the Securities by such Purchaser in violation of the
Securities Act or applicable state securities law.

 

9.2 Governing Law. The validity and interpretation of this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York. Each of the parties hereto and their assigns hereby consents
to the exclusive jurisdiction and venue of the Courts of the State of New York,
in the County of New York (or any federal courts having jurisdiction of such
area) with respect to any matter relating to this Agreement and performance of
the parties’ obligations hereunder, the documents and instruments executed and
delivered concurrently herewith or pursuant hereto and performance of the
parties’ obligations thereunder and each of the parties hereto hereby consents
to the personal jurisdiction of such courts and shall subject itself to such
personal jurisdiction. Any action, suit or proceeding relating to such matters
shall be commenced, pursued, defended and resolved only in such courts and any
appropriate appellate court having jurisdiction to hear an appeal from any
judgment entered in such courts. The parties irrevocably waive the defense of an
inconvenient forum to the maintenance of such suit or proceeding. Service of
process in any action, suit or proceeding relating to such matters may be made
and served within or outside the State of New York by registered or certified
mail to the parties and their representatives at their respective addresses
specified in Section 9.7, provided that a reasonable time, not less than thirty
(30) days, is allowed for response. Service of process may also be made in such
other manner as may be permissible under the applicable court rules. THE PARTIES
HERETO WAIVE TRIAL BY JURY.

 

9.3 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.

 

9.4 Entire Agreement. This Agreement and the Exhibits hereto and thereto, and
the other documents delivered pursuant hereto and thereto, constitute the full
and entire understanding and agreement among the parties with regard to the
subjects hereof and no party shall be liable or bound to any other party in any
manner by any representations, warranties, covenants, or agreements except as
specifically set forth herein or therein. Nothing in this Agreement, express or
implied, is intended to confer upon any party, other than the parties hereto and
their respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein.

 

9.5 Severability. In case any provision of this Agreement shall be invalid,
illegal, or unenforceable, it shall to the extent practicable, be modified so as
to make it valid, legal and enforceable and to retain as nearly as practicable
the intent of the parties, and the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

9.6 Amendment and Waiver. Except as otherwise provided herein, any term of this
Agreement may be amended, and the observance of any term of this Agreement may
be waived (either generally or in a particular instance, either retroactively or
prospectively, and either for a specified period of time or indefinitely), with
the written consent of the Company and a majority of the Purchasers, or, to the
extent such amendment affects only one Purchaser, by the Company and such
Purchaser. Any amendment or waiver effected in accordance with this Section
shall be binding upon each future holder of any security purchased under this
Agreement (including securities into which such securities have been converted)
and the Company.

 

 
23


--------------------------------------------------------------------------------




 

9.7 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be effective when delivered personally,
or sent by facsimile or email (with receipt confirmed), provided that a copy is
mailed by registered mail, return receipt requested, or when received by the
addressee, if sent by Express Mail, Federal Express or other express delivery
service (receipt requested) in each case to the appropriate address set forth
below:

 

If to the Company:

 

Multimedia Platforms, Inc.

2929 East Commercial Blvd., Suite Ph-D

Fort Lauderdale, Florida 33308

Attn: Bobby Blair, Chief Executive Officer

 

With a copy to (which shall not constitute notice):

 

_____________

______________

_______________

 

Phone: (___)___________

Email: _________@________

 

If to the Purchaser: At the address set forth on the Purchaser’s Signature Page

 

9.8 Faxes, Electronic Mail and Counterparts. This Agreement may be executed in
one or more counterparts. Delivery of an executed counterpart of the Agreement
or any exhibit attached hereto by facsimile transmission or electronic mail (any
such delivery, an “Electronic Delivery”), shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person. At the request of any party hereto, each other party hereto
shall re-execute original forms hereof and deliver them in person to all other
parties. No party hereto shall raise the use of Electronic Delivery to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of Electronic Delivery as a defense
to the formation of a contract, and each such party forever waives any such
defense, except to the extent such defense related to lack of authenticity.

 

 
24


--------------------------------------------------------------------------------




 

9.9 Enforcement. In addition to other remedies available in law or in equity,
the Note shall be deemed and considered an irrevocable instrument for the
payment of money only, enforceable on its face and by its terms in summary
proceeding or, at the election of the holder thereof, a regular or other
proceeding. Note holder shall be entitled to reimbursement of any and all costs
and fees relating to enforcement of this Agreement or the Note or Warrant,
including reimbursement of legal fees.

 

9.10 Titles and Subtitles. The titles of the paragraphs and subparagraphs of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 

9.11 Further Assurances. At any time and from time to time after the Closing,
upon reasonable request of the other, each party shall do, execute, acknowledge
and deliver such further acts, assignments, transfers, conveyances and
assurances as may be reasonably required for the more complete consummation of
the transactions contemplated herein.

 

9.12 Legal Fees. In the event any suit or other legal proceeding is brought for
the enforcement of any of the provisions of this Agreement, the parties hereto
agree that the prevailing party or parties shall be entitled to recover from the
other party or parties upon final judgment on the merits reasonable attorneys’
fees, including attorneys’ fees for any appeal, and costs incurred in bringing
such suit or proceeding.

 

APPLICABLE ONLY IN THE EVENT ANY UNITS ARE SOLD TO FLORIDA RESIDENTS - FLORIDA
LAW PROVIDES THAT WHEN SALES ARE MADE TO FIVE OR MORE PERSONS IN FLORIDA, ANY
SALE MADE IN FLORIDA IS VOIDABLE BY THE PURCHASER WITHIN THREE DAYS AFTER THE
FIRST TENDER OF CONSIDERATION IS MADE BY SUCH PURCHASER TO THE BORROWER, AN
AGENT OF THE BORROWER OR AN AUTHORIZED ESCROW AGENT OR WITHIN THREE DAYS AFTER
THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER, WHICHEVER
OCCURS LATER. THIS SALE IS BEING MADE IN FLORIDA. PAYMENTS FOR TERMINATED
SUBSCRIPTIONS VOIDED BY PURCHASERS AS PROVIDED FOR IN THIS PARAGRAPH WILL BE
PROMPTLY REFUNDED WITHOUT INTEREST. NOTICE SHOULD BE GIVEN TO THE BORROWER AT
THE ADDRESS SPECIFIED HEREIN.

 

[signature page follows]

 

 
25


--------------------------------------------------------------------------------




 

[Counterpart Signature Page To Securities Purchase Agreement of

Multimedia Platforms, Inc.]

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth on the Purchase Signature Page hereto.

 

 

  PURCHASER     (By Counterpart Form - See Purchaser Signature

Pages following the Questionnaire)

        

COMPANY

           Multimedia Platforms, Inc.           

(By Execution of Acceptance Page following

Certificate of Signatory)

 

 
26


--------------------------------------------------------------------------------




 

ACCEPTANCE PAGE TO SECURITIES PURCHASE AGREEMENT OF MULTIMEDIA PLATFORMS, INC.

 

The foregoing subscriptions for One (2) Units, for a purchase price of $50,000
per Unit, or an aggregate Purchase Price and Principal Amount of 9% Convertible
Promissory Notes of $100,000, and Common Stock Purchase Warrants to purchase
333,332 shares, in accordance with the foregoing Securities Purchase Agreement,
AGREED AND ACCEPTED; provided, however, that the Company may accept additional
subscriptions from time to time without consent of Purchasers until the maximum
offering amount (plus the over-allotment option, if any) are accepted and Closed
upon, in accordance with this Agreement:

 

 

  MULTIMEDIA PLATFORMS, INC.           Date: April 22, 2015 By:
[mmpw_ex103001.jpg]     Name: Robert A. Blair     Title: Chief Executive Officer
 

 

 

Nevada

 

 

 

27

--------------------------------------------------------------------------------

